Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 10/07/2021. 
Priority
This application, Pub. No. US 2018/0045716 A1, is a National Stage of International Patent Application No. PCT/US2016/021741, filed 03/10/2016, Pub. No. WO2016/145174, which claims benefit of US provisional application 62/130,863, filed 03/10/2015. 
Status of Claims
Claims 1, 3, 11, 13 and 18-21 are currently pending.  Claims 1-24 have been originally pending and subject to the restriction requirement mailed 07/15/2019.  Claims 1, 5, 6, 8, 11, 13, 15-19 and 21-24 have been amended; Claims 4, 7, 9, 10, 12 and 14 have been cancelled, as set forth in Applicant’s amendment entered 08/20/2020.  Claims 1-3, 5, 6, 8, 11, 17-19, 21, 22 and 24 have been amended, and Claims 15 and 16 have been cancelled, as set forth in Applicant’s amendment filed 01/07/2021 and entered 01/25/2021.  Claims 1, 3, 11, 13 and 18-21 have been amended; Claims 2, 5, 6, 8, 17 and 22-24 have been cancelled; and new Claims 25-32 have been added, as set forth in Applicant’s amendment filed 08/02/2021.  Claims 25-32 have been withdrawn from consideration as being drawn to non-elected invention(s) and/or species.  Claims 1, 18, 19 and 21 have been amended, and Claims 25-32 have been cancelled, as set forth in Applicant’s amendment filed with a Certification and Request for Consideration under the  allowed.
Withdrawn Objections/Rejections
The rejections of the claims set forth in the Office Action mailed 09/20/2021 are withdrawn in view of Applicant’s amendment of the claims.
Conclusion
Claims 1, 3, 11, 13 and 18-21 are allowed and renumbered as Claims 1-8.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 11, 13 and 18-21 are allowed because the prior art does not teach or fairly suggest the claimed method for quantifying target functional groups immobilized on a solid support comprising one or more paramagnetic particles, the method comprising the steps of (a) contacting the target functional groups immobilized on the one or more paramagnetic particles with an amount of a selective compound, wherein an amount of the selective compound binds directly to the target functional groups and forms bound selective compound, and an amount of the selective compound does not bind to the target functional groups and is present as unbound selective compound, wherein the target functional groups comprise amino functional groups, and wherein the selective compound comprises an aldehydic compound which selectively reacts with immobilized amino functional groups on the one or more paramagnetic particles;
(b) obtaining a byproduct having an amount of the unbound selective compound;
(c) adding an indicator to the byproduct which binds to unbound selective compound in the byproduct to provide a colorimetric result, wherein the indicator 

(d) measuring the colorimetric result;
(e) determining from the measured result an amount of unbound selective compound in the byproduct;
(f) determining an amount of bound selective compound immobilized on the one or more paramagnetic particles from the amount of unbound selective compound; 
(g) determining from the amount of the immobilized selective compound an amount of the target functional groups immobilized on the one or more paramagnetic particles; and
(h) reacting the paramagnetic particles with an effective amount of a first member of a binding pair to attach the first binding pair member to the paramagnetic particles, wherein the effective amount of the first binding pair member is determined based upon the amount of target functional groups immobilized on the paramagnetic particles determined in step (g), and wherein a second member of the binding pair is a target analyte in a sample.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641